Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 1 of 84




     EXHIBIT DDD
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 2 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                       Privilege                                                                                       Blind
                 (Attorney involved in                  Custodian          Date     Author / Sender      Addressee(s)        Copyee(s)
Number                                       Basis                                                                                       Copyee(s)
                 advice/work product)
  1      Compilation of photos reflecting Work Product Mike Pezone     1/11/2018 Mike Pezone
         attorney work product regarding
         2017 California North Bay
         Wildfires, taken within the
         LaPorte fire perimeter, compiled
         by Mike Pezone on 1/11/2018 at
         the direction of counsel, and
         prepared in anticipation of
         litigation (PGE Law)



  2      Compilation of photos reflecting Work Product Mike Pezone     1/11/2018 Mike Pezone
         attorney work product regarding
         2017 California North Bay
         Wildfires, taken within the
         Cascade fire perimeter, compiled
         by Mike Pezone on 1/11/2018 at
         the direction of counsel, and
         prepared in anticipation of
         litigation (PGE Law)



  3      Photographs and notes reflecting Work Product Brian           1/11/2018 Brian Biancardi
         attorney work product regarding               Biancardi
         2017 California North Bay
         Wildfires, taken by Brian
         Biancardi at the direction of
         counsel within the Atlas fire
         perimeter on 01/11/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                   1                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 3 of 84
                                                                    PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                       Privilege                                                                                       Blind
                 (Attorney involved in                  Custodian         Date     Author / Sender      Addressee(s)         Copyee(s)
Number                                       Basis                                                                                       Copyee(s)
                 advice/work product)
  4      Photographs and notes reflecting Work Product Brian          1/11/2018 Brian Biancardi
         attorney work product regarding               Biancardi
         2017 California North Bay
         Wildfires, taken by Brian
         Biancardi at the direction of
         counsel within the Atlas fire
         perimeter on 01/11/2018, and
         prepared in anticipation of
         litigation (PGE Law)



  5      Photographs and notes reflecting Work Product Brian          1/11/2018 Brian Biancardi
         attorney work product regarding               Biancardi
         2017 California North Bay
         Wildfires, taken by Brian
         Biancardi at the direction of
         counsel within the Atlas fire
         perimeter on 01/11/2018, and
         prepared in anticipation of
         litigation (PGE Law)



  6      Photographs and notes reflecting Work Product Brian          1/11/2018 Brian Biancardi
         attorney work product regarding               Biancardi
         2017 California North Bay
         Wildfires, taken by Brian
         Biancardi at the direction of
         counsel within the Atlas fire
         perimeter on 01/11/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                  2                                         January 10, 2019
                                                          Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 4 of 84
                                                                       PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                          Privilege                                                                                                  Blind
                (Attorney involved in                      Custodian         Date     Author / Sender              Addressee(s)            Copyee(s)
Number                                          Basis                                                                                                  Copyee(s)
               advice/work product)
  7      Email chain, with attachments,      Work Product Antonio        3/12/2018 Kling, Ellery (LAW)   Feliciano, David [DMFQ@pge.com]
         reflecting impressions regarding                 Navarro                  [ESK4@pge.com]
         the investigation of the Norrbom
         incident undertaken at direction of
         counsel (PGE Law)




  8      Photograph reflecting attorney    Work Product David            2/16/2018 David Feliciano
         work product regarding 2017                    Feliciano
         California North Bay Wildfires,
         taken by David Feliciano at the
         direction of counsel within the
         Nuns fire perimeter on
         02/16/2018, and prepared in
         anticipation of litigation (PGE
         Law)



  9      Photograph reflecting attorney    Work Product David            2/16/2018 David Feliciano
         work product regarding 2017                    Feliciano
         California North Bay Wildfires,
         taken by David Feliciano at the
         direction of counsel within the
         Nuns fire perimeter on
         02/16/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                     3                                                    January 10, 2019
                                                          Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 5 of 84
                                                                      PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                         Privilege                                                                                       Blind
                (Attorney involved in                     Custodian         Date     Author / Sender      Addressee(s)         Copyee(s)
Number                                        Basis                                                                                        Copyee(s)
               advice/work product)
  10     Photograph reflecting attorney    Work Product David           2/16/2018 David Feliciano
         work product regarding 2017                    Feliciano
         California North Bay Wildfires,
         taken by David Feliciano at the
         direction of counsel within the
         Nuns fire perimeter on
         02/16/2018, and prepared in
         anticipation of litigation (PGE
         Law)



  11     Photograph reflecting attorney    Work Product David           2/16/2018 David Feliciano
         work product regarding 2017                    Feliciano
         California North Bay Wildfires,
         taken by David Feliciano at the
         direction of counsel within the
         Nuns fire perimeter on
         02/16/2018, and prepared in
         anticipation of litigation (PGE
         Law)



  12     Photograph reflecting attorney    Work Product David           2/16/2018 David Feliciano
         work product regarding 2017                    Feliciano
         California North Bay Wildfires,
         taken by David Feliciano at the
         direction of counsel within the
         Nuns fire perimeter on
         02/16/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                    4                                         January 10, 2019
                                                          Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 6 of 84
                                                                      PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                         Privilege                                                                                       Blind
                (Attorney involved in                     Custodian         Date     Author / Sender      Addressee(s)         Copyee(s)
Number                                        Basis                                                                                        Copyee(s)
               advice/work product)
  13     Photograph reflecting attorney    Work Product David           2/16/2018 David Feliciano
         work product regarding 2017                    Feliciano
         California North Bay Wildfires,
         taken by David Feliciano at the
         direction of counsel within the
         Nuns fire perimeter on
         02/16/2018, and prepared in
         anticipation of litigation (PGE
         Law)



  14     Photograph reflecting attorney    Work Product David           2/16/2018 David Feliciano
         work product regarding 2017                    Feliciano
         California North Bay Wildfires,
         taken by David Feliciano at the
         direction of counsel within the
         Nuns fire perimeter on
         02/16/2018, and prepared in
         anticipation of litigation (PGE
         Law)



  15     Photograph reflecting attorney    Work Product David           2/16/2018 David Feliciano
         work product regarding 2017                    Feliciano
         California North Bay Wildfires,
         taken by David Feliciano at the
         direction of counsel within the
         Nuns fire perimeter on
         02/16/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                    5                                         January 10, 2019
                                                          Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 7 of 84
                                                                      PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                         Privilege                                                                                       Blind
                (Attorney involved in                     Custodian         Date     Author / Sender      Addressee(s)         Copyee(s)
Number                                        Basis                                                                                        Copyee(s)
               advice/work product)
  16     Photograph reflecting attorney    Work Product David           2/16/2018 David Feliciano
         work product regarding 2017                    Feliciano
         California North Bay Wildfires,
         taken by David Feliciano at the
         direction of counsel within the
         Nuns fire perimeter on
         02/16/2018, and prepared in
         anticipation of litigation (PGE
         Law)



  17     Photograph reflecting attorney    Work Product David           2/16/2018 David Feliciano
         work product regarding 2017                    Feliciano
         California North Bay Wildfires,
         taken by David Feliciano at the
         direction of counsel within the
         Nuns fire perimeter on
         02/16/2018, and prepared in
         anticipation of litigation (PGE
         Law)



  18     Photograph reflecting attorney    Work Product David           2/16/2018 David Feliciano
         work product regarding 2017                    Feliciano
         California North Bay Wildfires,
         taken by David Feliciano at the
         direction of counsel within the
         Nuns fire perimeter on
         02/16/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                    6                                         January 10, 2019
                                                          Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 8 of 84
                                                                      PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                         Privilege                                                                                       Blind
                (Attorney involved in                     Custodian         Date     Author / Sender      Addressee(s)         Copyee(s)
Number                                        Basis                                                                                        Copyee(s)
               advice/work product)
  19     Photograph reflecting attorney    Work Product David           2/16/2018 David Feliciano
         work product regarding 2017                    Feliciano
         California North Bay Wildfires,
         taken by David Feliciano at the
         direction of counsel within the
         Nuns fire perimeter on
         02/16/2018, and prepared in
         anticipation of litigation (PGE
         Law)



  20     Photograph reflecting attorney    Work Product David           2/16/2018 David Feliciano
         work product regarding 2017                    Feliciano
         California North Bay Wildfires,
         taken by David Feliciano at the
         direction of counsel within the
         Nuns fire perimeter on
         02/16/2018, and prepared in
         anticipation of litigation (PGE
         Law)



  21     Photograph reflecting attorney    Work Product David           2/16/2018 David Feliciano
         work product regarding 2017                    Feliciano
         California North Bay Wildfires,
         taken by David Feliciano at the
         direction of counsel within the
         Nuns fire perimeter on
         02/16/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                    7                                         January 10, 2019
                                                          Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 9 of 84
                                                                      PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                         Privilege                                                                                       Blind
                (Attorney involved in                     Custodian         Date     Author / Sender      Addressee(s)         Copyee(s)
Number                                        Basis                                                                                        Copyee(s)
               advice/work product)
  22     Photograph reflecting attorney    Work Product David           2/16/2018 David Feliciano
         work product regarding 2017                    Feliciano
         California North Bay Wildfires,
         taken by David Feliciano at the
         direction of counsel within the
         Nuns fire perimeter on
         02/16/2018, and prepared in
         anticipation of litigation (PGE
         Law)



  23     Photograph reflecting attorney    Work Product David           2/16/2018 David Feliciano
         work product regarding 2017                    Feliciano
         California North Bay Wildfires,
         taken by David Feliciano at the
         direction of counsel within the
         Nuns fire perimeter on
         02/16/2018, and prepared in
         anticipation of litigation (PGE
         Law)



  24     Photograph reflecting attorney    Work Product David           2/16/2018 David Feliciano
         work product regarding 2017                    Feliciano
         California North Bay Wildfires,
         taken by David Feliciano at the
         direction of counsel within the
         Nuns fire perimeter on
         02/16/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                    8                                         January 10, 2019
                                                           Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 10 of 84
                                                                        PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                           Privilege                                                                                       Blind
                (Attorney involved in                       Custodian         Date     Author / Sender      Addressee(s)         Copyee(s)
Number                                          Basis                                                                                        Copyee(s)
               advice/work product)
  25     Photograph reflecting attorney      Work Product David           2/16/2018 David Feliciano
         work product regarding 2017                      Feliciano
         California North Bay Wildfires,
         taken by David Feliciano at the
         direction of counsel within the
         Nuns fire perimeter on
         02/16/2018, and prepared in
         anticipation of litigation (PGE
         Law)



  26     Photograph reflecting attorney      Work Product David           2/16/2018 David Feliciano
         work product regarding 2017                      Feliciano
         California North Bay Wildfires,
         taken by David Feliciano at the
         direction of counsel within the
         Nuns fire perimeter on
         02/16/2018, and prepared in
         anticipation of litigation (PGE
         Law)



  27     Compilation of photos reflecting    Work Product Colin            8/8/2018 Colin Kerrigan
         attorney work product regarding                  Kerrigan
         2017 California North Bay
         Wildfires, taken within the Tubbs
         fire perimeter, compiled by Colin
         Kerrigan on 8/8/2018 at the
         direction of counsel, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                      9                                         January 10, 2019
                                                       Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 11 of 84
                                                                    PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                       Privilege                                                                                       Blind
                 (Attorney involved in                  Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                       Copyee(s)
                 advice/work product)
  28     Audiovisual recordings and vocal Work Product Jadwindar      3/15/2018 Jadwindar Singh
         notes reflecting attorney work                Singh
         product regarding 2017 California
         North Bay Wildfires, taken by
         Jadwindar Singh at the direction
         of counsel within the Tubbs fire
         perimeter on 03/15/2018 and
         prepared in anticipation of
         litigation (PGE Law)



  29     Audiovisual recordings and vocal Work Product Jadwindar      3/15/2018 Jadwindar Singh
         notes reflecting attorney work                Singh
         product regarding 2017 California
         North Bay Wildfires, taken by
         Jadwindar Singh at the direction
         of counsel within the Tubbs fire
         perimeter on 03/15/2018 and
         prepared in anticipation of
         litigation (PGE Law)



  30     Photograph and notes reflecting Work Product Michael          6/7/2018 Michael Harrison
         attorney work product regarding              Harrison
         2017 California North Bay
         Wildfires, taken by Michael
         Harrison at the direction of
         counsel within the Highway 37
         fire perimeter on 06/07/2018, and
         prepared in anticipation of
         litigation (PGE Law).




                                                                                                   10                                       January 10, 2019
                                                          Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 12 of 84
                                                                    PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                       Privilege                                                                                          Blind
                 (Attorney involved in                 Custodian          Date    Author / Sender       Addressee(s)            Copyee(s)
Number                                      Basis                                                                                           Copyee(s)
                 advice/work product)
  31     Photograph and notes reflecting Work Product Michael          6/7/2018 Michael Harrison
         attorney work product regarding              Harrison
         2017 California North Bay
         Wildfires, taken by Michael
         Harrison at the direction of
         counsel within the Highway 37
         fire perimeter on 06/07/2018, and
         prepared in anticipation of
         litigation (PGE Law)



  32     Photograph reflecting attorney     Work Product Michael       6/7/2018 Michael Harrison
         work product regarding 2017                     Harrison
         California North Bay Wildfires,
         taken by Michael Harrison at the
         direction of counsel within the
         Highway 37 fire perimeter on
         06/07/2018, and prepared in
         anticipation of litigation (PGE
         Law)



  33     Photograph and notes reflecting Work Product Michael          6/7/2018 Michael Harrison
         attorney work product regarding              Harrison
         2017 California North Bay
         Wildfires, taken by Michael
         Harrison at the direction of
         counsel within the Highway 37
         fire perimeter on 06/07/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                   11                                          January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 13 of 84
                                                                       PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                       Privilege                                                                                        Blind
                 (Attorney involved in                 Custodian             Date    Author / Sender       Addressee(s)       Copyee(s)
Number                                      Basis                                                                                         Copyee(s)
                 advice/work product)
  34     Photograph and notes reflecting Work Product Michael             6/7/2018 Michael Harrison
         attorney work product regarding              Harrison
         2017 California North Bay
         Wildfires, taken by Michael
         Harrison at the direction of
         counsel within the Highway 37
         fire perimeter on 06/07/2018, and
         prepared in anticipation of
         litigation (PGE Law)



  35     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




  36     Photograph reflecting attorney    Work Product Omid Sarvian      8/7/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on
         08/07/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                      12                                     January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 14 of 84
                                                                       PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian           Date    Author / Sender       Addressee(s)       Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
                 advice/work product)
  37     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




  38     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




  39     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




                                                                                                  13                                         January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 15 of 84
                                                                       PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian           Date    Author / Sender       Addressee(s)       Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
                 advice/work product)
  40     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




  41     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




  42     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




                                                                                                  14                                         January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 16 of 84
                                                                       PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                        Privilege                                                                                       Blind
                (Attorney involved in                    Custodian           Date    Author / Sender       Addressee(s)       Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
               advice/work product)
  43     Photograph reflecting attorney    Work Product Omid Sarvian      8/7/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on
         08/07/2018, and prepared in
         anticipation of litigation (PGE
         Law)



  44     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




  45     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




                                                                                                  15                                         January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 17 of 84
                                                                       PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian           Date    Author / Sender       Addressee(s)       Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
                 advice/work product)
  46     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




  47     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




  48     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




                                                                                                  16                                         January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 18 of 84
                                                                       PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian           Date    Author / Sender       Addressee(s)       Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
                 advice/work product)
  49     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




  50     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




  51     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




                                                                                                  17                                         January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 19 of 84
                                                                       PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                        Privilege                                                                                       Blind
                (Attorney involved in                    Custodian           Date    Author / Sender       Addressee(s)       Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
               advice/work product)
  52     Photograph reflecting attorney    Work Product Omid Sarvian      8/7/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on
         08/07/2018, and prepared in
         anticipation of litigation (PGE
         Law)



  53     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




  54     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




                                                                                                  18                                         January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 20 of 84
                                                                       PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian           Date    Author / Sender       Addressee(s)       Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
                 advice/work product)
  55     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




  56     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




  57     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




                                                                                                  19                                         January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 21 of 84
                                                                       PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian           Date    Author / Sender       Addressee(s)       Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
                 advice/work product)
  58     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




  59     Photograph reflecting attorney    Work Product Omid Sarvian      8/7/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on
         08/07/2018, and prepared in
         anticipation of litigation (PGE
         Law)



  60     Photograph reflecting attorney    Work Product Omid Sarvian      8/7/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on
         08/07/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                  20                                         January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 22 of 84
                                                                       PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian           Date    Author / Sender       Addressee(s)       Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
                 advice/work product)
  61     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




  62     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




  63     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




                                                                                                  21                                         January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 23 of 84
                                                                       PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian           Date    Author / Sender       Addressee(s)       Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
                 advice/work product)
  64     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




  65     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




  66     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




                                                                                                  22                                         January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 24 of 84
                                                                       PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian           Date    Author / Sender       Addressee(s)       Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
                 advice/work product)
  67     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




  68     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




  69     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




                                                                                                  23                                         January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 25 of 84
                                                                       PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian           Date    Author / Sender       Addressee(s)       Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
                 advice/work product)
  70     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




  71     Photograph reflecting attorney    Work Product Omid Sarvian      8/7/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on
         08/07/2018, and prepared in
         anticipation of litigation (PGE
         Law)



  72     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




                                                                                                  24                                         January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 26 of 84
                                                                       PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian           Date    Author / Sender       Addressee(s)       Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
                 advice/work product)
  73     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




  74     Photograph reflecting attorney    Work Product Omid Sarvian     6/20/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on 6/20/2018,
         and prepared in anticipation of
         litigation (PGE Law)




  75     Photograph reflecting attorney    Work Product Omid Sarvian      8/7/2018 Omid Sarvian
         work product regarding 2017
         California North Bay Wildfires,
         taken by Omid Sarvian at the
         direction of counsel within the
         Nuns fire perimeter on
         08/07/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                  25                                         January 10, 2019
                                                         Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 27 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                        Privilege                                                                                        Blind
                (Attorney involved in                    Custodian         Date    Author / Sender       Addressee(s)          Copyee(s)
Number                                       Basis                                                                                         Copyee(s)
               advice/work product)
  76     Compilation of photos and         Work Product Colin           3/8/2018 Colin Kerrigan
         Google Earth images reflecting                 Kerrigan
         attorney work product regarding
         2017 California North Bay
         Wildfires, taken within the
         Maacama fire perimeter,
         compiled by Colin Kerrigan on
         3/8/2018 at the direction of
         counsel, and prepared in
         anticipation of litigation (PGE
         Law)
  77     Compilation of photos and         Work Product John Mead     11/14/2017 John Mead
         Google Earth images reflecting
         attorney work product regarding
         2017 California North Bay
         Wildfires, taken within the
         Maacama fire perimeter,
         compiled by John Mead on
         11/14/2017 at the direction of
         counsel, and prepared in
         anticipation of litigation (PGE
         Law)
  78     Photograph reflecting attorney    Work Product Nathan          3/6/2018 Nathan Garrett
         work product regarding 2017                    Garrett
         California North Bay Wildfires,
         taken by Nathan Garrett at the
         direction of counsel within the
         Nuns fire perimeter on
         03/06/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                  26                                          January 10, 2019
                                                         Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 28 of 84
                                                                      PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                        Privilege                                                                                        Blind
                (Attorney involved in                    Custodian          Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                         Copyee(s)
               advice/work product)
  79     Photograph reflecting attorney    Work Product Nathan           3/6/2018 Nathan Garrett
         work product regarding 2017                    Garrett
         California North Bay Wildfires,
         taken by Nathan Garrett at the
         direction of counsel within the
         Nuns fire perimeter on
         03/06/2018, and prepared in
         anticipation of litigation (PGE
         Law)



  80     Photograph reflecting attorney    Work Product Nathan           3/6/2018 Nathan Garrett
         work product regarding 2017                    Garrett
         California North Bay Wildfires,
         taken by Nathan Garrett at the
         direction of counsel within the
         Nuns fire perimeter on
         03/06/2018 and prepared in
         anticipation of litigation (PGE
         Law)



  81     Photograph reflecting attorney    Work Product Tim Bedford     2/16/2018 Tim Bedford
         work product regarding 2017
         California North Bay Wildfires,
         taken by Tim Bedford at the
         direction of counsel at the
         evidence locker and relating to
         the Sulphur fire on 02/16/2018,
         and prepared in anticipation of
         litigation (PGE Law)




                                                                                                   27                                         January 10, 2019
                                                         Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 29 of 84
                                                                      PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                        Blind
                 (Attorney involved in                   Custodian          Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                         Copyee(s)
                 advice/work product)
  82     Photograph reflecting attorney    Work Product Tim Bedford     2/16/2018 Tim Bedford
         work product regarding 2017
         California North Bay Wildfires,
         taken by Tim Bedford at the
         direction of counsel at the
         evidence locker and relating to
         the Sulphur fire on 02/16/2018,
         and prepared in anticipation of
         litigation (PGE Law)



  83     Photograph reflecting attorney    Work Product Tim Bedford     2/16/2018 Tim Bedford
         work product regarding 2017
         California North Bay Wildfires,
         taken by Tim Bedford at the
         direction of counsel at the
         evidence locker and relating to
         the Sulphur fire on 02/16/2018,
         and prepared in anticipation of
         litigation (PGE Law)



  84     Photograph reflecting attorney    Work Product Tim Bedford     2/16/2018 Tim Bedford
         work product regarding 2017
         California North Bay Wildfires,
         taken by Tim Bedford at the
         direction of counsel at the
         evidence locker and relating to
         the Sulphur fire on 02/16/2018,
         and prepared in anticipation of
         litigation (PGE Law)




                                                                                                 28                                           January 10, 2019
                                                         Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 30 of 84
                                                                      PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                        Blind
                 (Attorney involved in                   Custodian          Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                         Copyee(s)
                 advice/work product)
  85     Photograph reflecting attorney    Work Product Tim Bedford     2/16/2018 Tim Bedford
         work product regarding 2017
         California North Bay Wildfires,
         taken by Tim Bedford at the
         direction of counsel at the
         evidence locker and relating to
         the Sulphur fire on 02/16/2018,
         and prepared in anticipation of
         litigation (PGE Law)



  86     Photograph reflecting attorney    Work Product Tim Bedford     2/16/2018 Tim Bedford
         work product regarding 2017
         California North Bay Wildfires,
         taken by Tim Bedford at the
         direction of counsel at the
         evidence locker and relating to
         the Sulphur fire on 02/16/2018,
         and prepared in anticipation of
         litigation (PGE Law)



  87     Photograph reflecting attorney    Work Product Tim Bedford     2/16/2018 Tim Bedford
         work product regarding 2017
         California North Bay Wildfires,
         taken by Tim Bedford at the
         direction of counsel at the
         evidence locker and relating to
         the Sulphur fire on 02/16/2018,
         and prepared in anticipation of
         litigation (PGE Law)




                                                                                                 29                                           January 10, 2019
                                                         Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 31 of 84
                                                                      PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                        Blind
                 (Attorney involved in                   Custodian          Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                         Copyee(s)
                 advice/work product)
  88     Photograph reflecting attorney    Work Product Tim Bedford     2/16/2018 Tim Bedford
         work product regarding 2017
         California North Bay Wildfires,
         taken by Tim Bedford at the
         direction of counsel at the
         evidence locker and relating to
         the Sulphur fire on 02/16/2018,
         and prepared in anticipation of
         litigation (PGE Law)



  89     Photograph reflecting attorney    Work Product Tim Bedford     2/16/2018 Tim Bedford
         work product regarding 2017
         California North Bay Wildfires,
         taken by Tim Bedford at the
         direction of counsel at the
         evidence locker and relating to
         the Sulphur fire on 02/16/2018,
         and prepared in anticipation of
         litigation (PGE Law)



  90     Photograph reflecting attorney    Work Product Tim Bedford     2/16/2018 Tim Bedford
         work product regarding 2017
         California North Bay Wildfires,
         taken by Tim Bedford at the
         direction of counsel at the
         evidence locker and relating to
         the Sulphur fire on 02/16/2018,
         and prepared in anticipation of
         litigation (PGE Law)




                                                                                                 30                                           January 10, 2019
                                                         Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 32 of 84
                                                                        PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                        Blind
                 (Attorney involved in                    Custodian           Date    Author / Sender       Addressee(s)       Copyee(s)
Number                                       Basis                                                                                         Copyee(s)
                 advice/work product)
  91     Photograph reflecting attorney    Work Product Tim Bedford       2/16/2018 Tim Bedford
         work product regarding 2017
         California North Bay Wildfires,
         taken by Tim Bedford at the
         direction of counsel at the
         evidence locker and relating to
         the Sulphur fire on 02/16/2018,
         and prepared in anticipation of
         litigation (PGE Law)



  92     Photograph reflecting attorney    Work Product Tyler Garland      2/9/2018 Tyler Garland
         work product regarding 2017
         California North Bay Wildfires,
         taken by Tyler Garland at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 02/09/2018, and
         prepared in anticipation of
         litigation (PGE Law)



  93     Photograph reflecting attorney    Work Product Jadwindar         3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                      31                                      January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 33 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
                 advice/work product)
  94     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



  95     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



  96     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                   32                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 34 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
                 advice/work product)
  97     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



  98     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



  99     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                   33                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 35 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
                 advice/work product)
 100     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 101     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 102     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                   34                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 36 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
                 advice/work product)
 103     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 104     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 105     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                   35                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 37 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
                 advice/work product)
 106     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 107     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 108     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                   36                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 38 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
                 advice/work product)
 109     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 110     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 111     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                   37                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 39 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
                 advice/work product)
 112     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 113     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 114     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                   38                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 40 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
                 advice/work product)
 115     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 116     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 117     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                   39                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 41 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
                 advice/work product)
 118     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 119     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 120     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                   40                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 42 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
                 advice/work product)
 121     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 122     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 123     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                   41                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 43 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
                 advice/work product)
 124     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 125     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 126     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                   42                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 44 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
                 advice/work product)
 127     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 128     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 129     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                   43                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 45 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
                 advice/work product)
 130     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 131     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 132     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                   44                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 46 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
                 advice/work product)
 133     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 134     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 135     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                   45                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 47 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
                 advice/work product)
 136     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 137     Video reflecting attorney work    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         product regarding 2017 California              Singh
         North Bay Wildfires, taken by
         Jadwindar Singh at the direction
         of counsel within the Redwood
         Valley Complex fire perimeter on
         03/15/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 138     Video reflecting attorney work    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         product regarding 2017 California              Singh
         North Bay Wildfires, taken by
         Jadwindar Singh at the direction
         of counsel within the Redwood
         Valley Complex fire perimeter on
         03/15/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                   46                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 48 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                        Privilege                                                                                       Blind
                (Attorney involved in                    Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
               advice/work product)
 139     Video reflecting attorney work    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         product regarding 2017 California              Singh
         North Bay Wildfires, taken by
         Jadwindar Singh at the direction
         of counsel within the Redwood
         Valley Complex fire perimeter on
         03/15/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 140     Video reflecting attorney work    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         product regarding 2017 California              Singh
         North Bay Wildfires, taken by
         Jadwindar Singh at the direction
         of counsel within the Redwood
         Valley Complex fire perimeter on
         03/15/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 141     Video reflecting attorney work    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         product regarding 2017 California              Singh
         North Bay Wildfires, taken by
         Jadwindar Singh at the direction
         of counsel within the Redwood
         Valley Complex fire perimeter on
         03/15/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                   47                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 49 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                        Privilege                                                                                       Blind
                (Attorney involved in                    Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
               advice/work product)
 142     Video reflecting attorney work    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         product regarding 2017 California              Singh
         North Bay Wildfires, taken by
         Jadwindar Singh at the direction
         of counsel within the Redwood
         Valley Complex fire perimeter on
         03/15/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 143     Video reflecting attorney work    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         product regarding 2017 California              Singh
         North Bay Wildfires, taken by
         Jadwindar Singh at the direction
         of counsel within the Redwood
         Valley Complex fire perimeter on
         03/15/2018 and prepared in
         anticipation of litigation (PGE
         Law)



 144     Video reflecting attorney work    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         product regarding 2017 California              Singh
         North Bay Wildfires, taken by
         Jadwindar Singh at the direction
         of counsel within the Redwood
         Valley Complex fire perimeter on
         03/15/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                   48                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 50 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                        Privilege                                                                                       Blind
                (Attorney involved in                    Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
               advice/work product)
 145     Video reflecting attorney work    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         product regarding 2017 California              Singh
         North Bay Wildfires, taken by
         Jadwindar Singh at the direction
         of counsel within the Redwood
         Valley Complex fire perimeter on
         03/15/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 146     Video reflecting attorney work    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         product regarding 2017 California              Singh
         North Bay Wildfires, taken by
         Jadwindar Singh at the direction
         of counsel within the Redwood
         Valley Complex fire perimeter on
         03/15/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 147     Video reflecting attorney work    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         product regarding 2017 California              Singh
         North Bay Wildfires, taken by
         Jadwindar Singh at the direction
         of counsel within the Redwood
         Valley Complex fire perimeter on
         03/15/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                   49                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 51 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                        Privilege                                                                                       Blind
                (Attorney involved in                    Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
               advice/work product)
 148     Video reflecting attorney work    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         product regarding 2017 California              Singh
         North Bay Wildfires, taken by
         Jadwindar Singh at the direction
         of counsel within the Redwood
         Valley Complex fire perimeter on
         03/15/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 149     Video reflecting attorney work    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         product regarding 2017 California              Singh
         North Bay Wildfires, taken by
         Jadwindar Singh at the direction
         of counsel within the Redwood
         Valley Complex fire perimeter on
         03/15/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 150     Video reflecting attorney work    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         product regarding 2017 California              Singh
         North Bay Wildfires, taken by
         Jadwindar Singh at the direction
         of counsel within the Redwood
         Valley Complex fire perimeter on
         03/15/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                   50                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 52 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                        Privilege                                                                                       Blind
                (Attorney involved in                    Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
               advice/work product)
 151     Video reflecting attorney work    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         product regarding 2017 California              Singh
         North Bay Wildfires, taken by
         Jadwindar Singh at the direction
         of counsel within the Redwood
         Valley Complex fire perimeter on
         03/15/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 152     Video reflecting attorney work    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         product regarding 2017 California              Singh
         North Bay Wildfires, taken by
         Jadwindar Singh at the direction
         of counsel within the Redwood
         Valley Complex fire perimeter on
         03/15/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 153     Video reflecting attorney work    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         product regarding 2017 California              Singh
         North Bay Wildfires, taken by
         Jadwindar Singh at the direction
         of counsel within the Redwood
         Valley Complex fire perimeter on
         03/15/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                   51                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 53 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                        Privilege                                                                                       Blind
                (Attorney involved in                    Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
               advice/work product)
 154     Video reflecting attorney work    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         product regarding 2017 California              Singh
         North Bay Wildfires, taken by
         Jadwindar Singh at the direction
         of counsel within the Redwood
         Valley Complex fire perimeter on
         03/15/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 155     Photograph reflecting attorney    Work Product Danny Kida     2/12/2018 Danny Kida
         work product regarding 2017
         California North Bay Wildfires,
         taken by Danny Kida at the
         direction of counsel within the
         Maacama fire perimeter on
         02/12/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 156     Photograph reflecting attorney    Work Product Danny Kida     2/12/2018 Danny Kida
         work product regarding 2017
         California North Bay Wildfires,
         taken by Danny Kida at the
         direction of counsel within the
         Maacama fire perimeter on
         02/12/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                   52                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 54 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                        Privilege                                                                                       Blind
                (Attorney involved in                    Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
               advice/work product)
 157     Photograph reflecting attorney    Work Product Danny Kida     2/12/2018 Danny Kida
         work product regarding 2017
         California North Bay Wildfires,
         taken by Danny Kida at the
         direction of counsel within the
         Maacama fire perimeter on
         02/12/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 158     Photograph reflecting attorney    Work Product Danny Kida     2/12/2018 Danny Kida
         work product regarding 2017
         California North Bay Wildfires,
         taken by Danny Kida at the
         direction of counsel within the
         Maacama fire perimeter on
         02/12/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 159     Photograph reflecting attorney    Work Product Danny Kida     2/12/2018 Danny Kida
         work product regarding 2017
         California North Bay Wildfires,
         taken by Danny Kida at the
         direction of counsel within the
         Maacama fire perimeter on
         02/12/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                53                                           January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 55 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                        Privilege                                                                                       Blind
                (Attorney involved in                    Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
               advice/work product)
 160     Photograph reflecting attorney    Work Product Danny Kida     2/12/2018 Danny Kida
         work product regarding 2017
         California North Bay Wildfires,
         taken by Danny Kida at the
         direction of counsel within the
         Maacama fire perimeter on
         02/12/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 161     Photograph reflecting attorney    Work Product Danny Kida     2/12/2018 Danny Kida
         work product regarding 2017
         California North Bay Wildfires,
         taken by Danny Kida at the
         direction of counsel within the
         Maacama fire perimeter on
         02/12/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 162     Photograph reflecting attorney    Work Product Danny Kida     2/12/2018 Danny Kida
         work product regarding 2017
         California North Bay Wildfires,
         taken by Danny Kida at the
         direction of counsel within the
         Maacama fire perimeter on
         02/12/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                54                                           January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 56 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                        Privilege                                                                                       Blind
                (Attorney involved in                    Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
               advice/work product)
 163     Photograph reflecting attorney    Work Product Danny Kida     2/12/2018 Danny Kida
         work product regarding 2017
         California North Bay Wildfires,
         taken by Danny Kida at the
         direction of counsel within the
         Maacama fire perimeter on
         02/12/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 164     Photograph reflecting attorney    Work Product Danny Kida     2/12/2018 Danny Kida
         work product regarding 2017
         California North Bay Wildfires,
         taken by Danny Kida at the
         direction of counsel within the
         Maacama fire perimeter on
         02/12/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 165     Photograph reflecting attorney    Work Product Danny Kida     2/12/2018 Danny Kida
         work product regarding 2017
         California North Bay Wildfires,
         taken by Danny Kida at the
         direction of counsel within the
         Maacama fire perimeter on
         02/12/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                55                                           January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 57 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                        Privilege                                                                                       Blind
                (Attorney involved in                    Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
               advice/work product)
 166     Photograph reflecting attorney    Work Product Danny Kida     2/12/2018 Danny Kida
         work product regarding 2017
         California North Bay Wildfires,
         taken by Danny Kida at the
         direction of counsel within the
         Maacama fire perimeter on
         02/12/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 167     Photograph reflecting attorney    Work Product Danny Kida     2/12/2018 Danny Kida
         work product regarding 2017
         California North Bay Wildfires,
         taken by Danny Kida at the
         direction of counsel within the
         Maacama fire perimeter on
         02/12/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 168     Video reflecting attorney work    Work Product Danny Kida     2/12/2018 Danny Kida
         product regarding 2017 California
         North Bay Wildfires, taken by
         Danny Kida at the direction of
         counsel within the Maacama fire
         perimeter on 02/12/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                56                                           January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 58 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
                 advice/work product)
 169     Video reflecting attorney work    Work Product Danny Kida     2/12/2018 Danny Kida
         product regarding 2017 California
         North Bay Wildfires, taken by
         Danny Kida at the direction of
         counsel within the Maacama fire
         perimeter on 02/12/2018, and
         prepared in anticipation of
         litigation (PGE Law)




 170     Video reflecting attorney work    Work Product Danny Kida     2/12/2018 Danny Kida
         product regarding 2017 California
         North Bay Wildfires, taken by
         Danny Kida at the direction of
         counsel within the Maacama fire
         perimeter on 02/12/2018, and
         prepared in anticipation of
         litigation (PGE Law)




 171     Video reflecting attorney work    Work Product Danny Kida     2/12/2018 Danny Kida
         product regarding 2017 California
         North Bay Wildfires, taken by
         Danny Kida at the direction of
         counsel within the Maacama fire
         perimeter on 02/12/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                57                                           January 10, 2019
                                                         Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 59 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                        Blind
                 (Attorney involved in                   Custodian         Date     Author / Sender      Addressee(s)          Copyee(s)
Number                                        Basis                                                                                        Copyee(s)
                 advice/work product)
 172     Video reflecting attorney work    Work Product Danny Kida     2/12/2018 Danny Kida
         product regarding 2017 California
         North Bay Wildfires, taken by
         Danny Kida at the direction of
         counsel within the Maacama fire
         perimeter on 02/12/2018, and
         prepared in anticipation of
         litigation (PGE Law)




 173     Photograph reflecting attorney    Work Product Colin          7/11/2018 Colin Kerrigan
         work product regarding 2017                    Kerrigan
         California North Bay Wildfires,
         taken by Colin Kerrigan at the
         direction of counsel within the
         Tubbs fire perimeter on
         07/11/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 174     Photograph reflecting attorney    Work Product Colin          7/26/2018 Colin Kerrigan
         work product regarding 2017                    Kerrigan
         California North Bay Wildfires,
         taken by Colin Kerrigan at the
         direction of counsel at the
         evidence locker and relating to
         the Tubbs fire on 07/26/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                  58                                          January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 60 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date     Author / Sender      Addressee(s)         Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
                 advice/work product)
 175     Photograph reflecting attorney    Work Product Colin          7/26/2018 Colin Kerrigan
         work product regarding 2017                    Kerrigan
         California North Bay Wildfires,
         taken by Colin Kerrigan at the
         direction of counsel at the
         evidence locker and relating to
         the Tubbs fire on 07/26/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 176     Photograph reflecting attorney    Work Product Colin          7/26/2018 Colin Kerrigan
         work product regarding 2017                    Kerrigan
         California North Bay Wildfires,
         taken by Colin Kerrigan at the
         direction of counsel at the
         evidence locker and relating to
         the Tubbs fire on 07/26/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 177     Photograph reflecting attorney    Work Product Colin          7/26/2018 Colin Kerrigan
         work product regarding 2017                    Kerrigan
         California North Bay Wildfires,
         taken by Colin Kerrigan at the
         direction of counsel at the
         evidence locker and relating to
         the Tubbs fire on 07/26/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                  59                                         January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 61 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date     Author / Sender      Addressee(s)         Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
                 advice/work product)
 178     Photograph reflecting attorney    Work Product Colin          7/26/2018 Colin Kerrigan
         work product regarding 2017                    Kerrigan
         California North Bay Wildfires,
         taken by Colin Kerrigan at the
         direction of counsel at the
         evidence locker and relating to
         the Tubbs fire on 07/26/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 179     Photograph reflecting attorney    Work Product Colin          7/26/2018 Colin Kerrigan
         work product regarding 2017                    Kerrigan
         California North Bay Wildfires,
         taken by Colin Kerrigan at the
         direction of counsel at the
         evidence locker and relating to
         the Tubbs fire on 07/26/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 180     Photograph reflecting attorney    Work Product Colin          7/26/2018 Colin Kerrigan
         work product regarding 2017                    Kerrigan
         California North Bay Wildfires,
         taken by Colin Kerrigan at the
         direction of counsel at the
         evidence locker and relating to
         the Tubbs fire on 07/26/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                  60                                         January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 62 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date     Author / Sender      Addressee(s)         Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
                 advice/work product)
 181     Photograph reflecting attorney    Work Product Colin          7/26/2018 Colin Kerrigan
         work product regarding 2017                    Kerrigan
         California North Bay Wildfires,
         taken by Colin Kerrigan at the
         direction of counsel at the
         evidence locker and relating to
         the Tubbs fire on 07/26/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 182     Photograph reflecting attorney    Work Product Colin          7/26/2018 Colin Kerrigan
         work product regarding 2017                    Kerrigan
         California North Bay Wildfires,
         taken by Colin Kerrigan at the
         direction of counsel at the
         evidence locker and relating to
         the Tubbs fire on 07/26/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 183     Photograph reflecting attorney    Work Product Colin          7/26/2018 Colin Kerrigan
         work product regarding 2017                    Kerrigan
         California North Bay Wildfires,
         taken by Colin Kerrigan at the
         direction of counsel at the
         evidence locker and relating to
         the Tubbs fire on 07/26/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                  61                                         January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 63 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date     Author / Sender      Addressee(s)         Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
                 advice/work product)
 184     Photograph reflecting attorney    Work Product Colin          7/26/2018 Colin Kerrigan
         work product regarding 2017                    Kerrigan
         California North Bay Wildfires,
         taken by Colin Kerrigan at the
         direction of counsel at the
         evidence locker and relating to
         the Tubbs fire on 07/26/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 185     Photograph reflecting attorney    Work Product Colin          7/26/2018 Colin Kerrigan
         work product regarding 2017                    Kerrigan
         California North Bay Wildfires,
         taken by Colin Kerrigan at the
         direction of counsel at the
         evidence locker and relating to
         the Tubbs fire on 07/26/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 186     Photograph reflecting attorney    Work Product Colin          7/26/2018 Colin Kerrigan
         work product regarding 2017                    Kerrigan
         California North Bay Wildfires,
         taken by Colin Kerrigan at the
         direction of counsel at the
         evidence locker and relating to
         the Tubbs fire on 07/26/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                  62                                         January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 64 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date     Author / Sender      Addressee(s)         Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
                 advice/work product)
 187     Photograph reflecting attorney    Work Product Colin          7/26/2018 Colin Kerrigan
         work product regarding 2017                    Kerrigan
         California North Bay Wildfires,
         taken by Colin Kerrigan at the
         direction of counsel at the
         evidence locker and relating to
         the Tubbs fire on 07/26/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 188     Photograph reflecting attorney    Work Product Colin          7/26/2018 Colin Kerrigan
         work product regarding 2017                    Kerrigan
         California North Bay Wildfires,
         taken by Colin Kerrigan at the
         direction of counsel at the
         evidence locker and relating to
         the Tubbs fire on 07/26/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 189     Photograph reflecting attorney    Work Product Colin          7/26/2018 Colin Kerrigan
         work product regarding 2017                    Kerrigan
         California North Bay Wildfires,
         taken by Colin Kerrigan at the
         direction of counsel at the
         evidence locker and relating to
         the Tubbs fire on 07/26/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                  63                                         January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 65 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date     Author / Sender      Addressee(s)         Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
                 advice/work product)
 190     Photograph reflecting attorney    Work Product Colin          7/26/2018 Colin Kerrigan
         work product regarding 2017                    Kerrigan
         California North Bay Wildfires,
         taken by Colin Kerrigan at the
         direction of counsel at the
         evidence locker and relating to
         the Tubbs fire on 07/26/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 191     Photograph reflecting attorney    Work Product Colin          7/26/2018 Colin Kerrigan
         work product regarding 2017                    Kerrigan
         California North Bay Wildfires,
         taken by Colin Kerrigan at the
         direction of counsel at the
         evidence locker and relating to
         the Tubbs fire on 07/26/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 192     Photograph reflecting attorney    Work Product Colin          7/26/2018 Colin Kerrigan
         work product regarding 2017                    Kerrigan
         California North Bay Wildfires,
         taken by Colin Kerrigan at the
         direction of counsel at the
         evidence locker and relating to
         the Tubbs fire on 07/26/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                  64                                         January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 66 of 84
                                                                      PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian          Date     Author / Sender      Addressee(s)        Copyee(s)
Number                                        Basis                                                                                       Copyee(s)
                 advice/work product)
 193     Photograph reflecting attorney    Work Product Colin           7/26/2018 Colin Kerrigan
         work product regarding 2017                    Kerrigan
         California North Bay Wildfires,
         taken by Colin Kerrigan at the
         direction of counsel at the
         evidence locker and relating to
         the Tubbs fire on 07/26/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 194     Photograph reflecting attorney    Work Product Kenneth How      8/8/2018 Kenneth How
         work product regarding 2017
         California North Bay Wildfires,
         taken by Kenneth How at the
         direction of counsel within the
         Tubbs fire perimeter on
         08/08/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 195     Photograph reflecting attorney    Work Product Kenneth How      8/8/2018 Kenneth How
         work product regarding 2017
         California North Bay Wildfires,
         taken by Kenneth How at the
         direction of counsel within the
         Tubbs fire perimeter on
         08/08/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                   65                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 67 of 84
                                                                      PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                        Privilege                                                                                       Blind
                (Attorney involved in                   Custodian           Date   Author / Sender        Addressee(s)        Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
               advice/work product)
 196     Photograph reflecting attorney    Work Product Kenneth How      8/8/2018 Kenneth How
         work product regarding 2017
         California North Bay Wildfires,
         taken by Kenneth How at the
         direction of counsel within the
         Tubbs fire perimeter on
         08/08/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 197     Photograph reflecting attorney    Work Product Kenneth How      8/8/2018 Kenneth How
         work product regarding 2017
         California North Bay Wildfires,
         taken by Kenneth How at the
         direction of counsel within the
         Tubbs fire perimeter on
         08/08/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 198     Photograph reflecting attorney    Work Product Kenneth How      8/8/2018 Kenneth How
         work product regarding 2017
         California North Bay Wildfires,
         taken by Kenneth How at the
         direction of counsel within the
         Tubbs fire perimeter on
         08/08/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                66                                           January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 68 of 84
                                                                      PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                        Privilege                                                                                       Blind
                (Attorney involved in                   Custodian           Date   Author / Sender        Addressee(s)        Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
               advice/work product)
 199     Photograph reflecting attorney    Work Product Kenneth How      8/8/2018 Kenneth How
         work product regarding 2017
         California North Bay Wildfires,
         taken by Kenneth How at the
         direction of counsel within the
         Tubbs fire perimeter on
         08/08/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 200     Photograph reflecting attorney    Work Product Kenneth How      8/8/2018 Kenneth How
         work product regarding 2017
         California North Bay Wildfires,
         taken by Kenneth How at the
         direction of counsel within the
         Tubbs fire perimeter on
         08/08/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 201     Photograph reflecting attorney    Work Product Kenneth How      8/8/2018 Kenneth How
         work product regarding 2017
         California North Bay Wildfires,
         taken by Kenneth How at the
         direction of counsel within the
         Tubbs fire perimeter on
         08/08/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                67                                           January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 69 of 84
                                                                      PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                        Privilege                                                                                       Blind
                (Attorney involved in                   Custodian           Date   Author / Sender        Addressee(s)        Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
               advice/work product)
 202     Photograph reflecting attorney    Work Product Kenneth How      8/8/2018 Kenneth How
         work product regarding 2017
         California North Bay Wildfires,
         taken by Kenneth How at the
         direction of counsel within the
         Tubbs fire perimeter on
         08/08/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 203     Photograph reflecting attorney    Work Product Kenneth How      8/8/2018 Kenneth How
         work product regarding 2017
         California North Bay Wildfires,
         taken by Kenneth How at the
         direction of counsel within the
         Tubbs fire perimeter on
         08/08/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 204     Photograph reflecting attorney    Work Product Kenneth How      8/8/2018 Kenneth How
         work product regarding 2017
         California North Bay Wildfires,
         taken by Kenneth How at the
         direction of counsel within the
         Tubbs fire perimeter on
         08/08/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                68                                           January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 70 of 84
                                                                      PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                        Privilege                                                                                       Blind
                (Attorney involved in                   Custodian           Date   Author / Sender        Addressee(s)        Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
               advice/work product)
 205     Photograph reflecting attorney    Work Product Kenneth How      8/8/2018 Kenneth How
         work product regarding 2017
         California North Bay Wildfires,
         taken by Kenneth How at the
         direction of counsel within the
         Tubbs fire perimeter on
         08/08/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 206     Photograph reflecting attorney    Work Product Kenneth How      8/8/2018 Kenneth How
         work product regarding 2017
         California North Bay Wildfires,
         taken by Kenneth How at the
         direction of counsel within the
         Tubbs fire perimeter on
         08/08/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 207     Photograph reflecting attorney    Work Product Kenneth How      8/8/2018 Kenneth How
         work product regarding 2017
         California North Bay Wildfires,
         taken by Kenneth How at the
         direction of counsel within the
         Tubbs fire perimeter on
         08/08/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                69                                           January 10, 2019
                                                          Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 71 of 84
                                                                       PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                         Privilege                                                                                        Blind
                (Attorney involved in                     Custodian          Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                        Basis                                                                                         Copyee(s)
               advice/work product)
 208     Photograph reflecting attorney     Work Product Kenneth How      8/8/2018 Kenneth How
         work product regarding 2017
         California North Bay Wildfires,
         taken by Kenneth How at the
         direction of counsel within the
         Tubbs fire perimeter on
         08/08/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 209     Photograph reflecting attorney     Work Product Kenneth How      8/8/2018 Kenneth How
         work product regarding 2017
         California North Bay Wildfires,
         taken by Kenneth How at the
         direction of counsel within the
         Tubbs fire perimeter on
         08/08/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 210     Photograph reflecting attorney     Work Product Michael          6/8/2018 Michael Harrison
         work product regarding 2017                     Harrison
         California North Bay Wildfires,
         taken by Michael Harrison at the
         direction of counsel within the
         Highway 37 fire perimeter on
         06/08/2018 and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                      70                                       January 10, 2019
                                                         Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 72 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                        Privilege                                                                                        Blind
                (Attorney involved in                    Custodian         Date    Author / Sender       Addressee(s)          Copyee(s)
Number                                       Basis                                                                                         Copyee(s)
               advice/work product)
 211     Photograph reflecting attorney    Work Product John Birch     3/28/2018 John Birch
         work product regarding 2017
         California North Bay Wildfires,
         taken by John Birch at the
         direction of counsel within the
         Nuns fire perimeter on
         03/28/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 212     Photograph reflecting attorney    Work Product John Birch     3/28/2018 John Birch
         work product regarding 2017
         California North Bay Wildfires,
         taken by John Birch at the
         direction of counsel within the
         Nuns fire perimeter on
         03/28/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 213     Photograph reflecting attorney    Work Product John Birch     3/28/2018 John Birch
         work product regarding 2017
         California North Bay Wildfires,
         taken by John Birch at the
         direction of counsel within the
         Nuns fire perimeter on
         03/28/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                71                                            January 10, 2019
                                                         Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 73 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


               Privilege Description
 Log                                        Privilege                                                                                        Blind
                (Attorney involved in                    Custodian         Date    Author / Sender       Addressee(s)          Copyee(s)
Number                                       Basis                                                                                         Copyee(s)
               advice/work product)
 214     Photograph reflecting attorney    Work Product John Birch     3/28/2018 John Birch
         work product regarding 2017
         California North Bay Wildfires,
         taken by John Birch at the
         direction of counsel within the
         Nuns fire perimeter on
         03/28/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 215     Photograph reflecting attorney    Work Product John Birch     3/28/2018 John Birch
         work product regarding 2017
         California North Bay Wildfires,
         taken by John Birch at the
         direction of counsel within the
         Nuns fire perimeter on
         03/28/2018, and prepared in
         anticipation of litigation (PGE
         Law)



 216     Photograph reflecting attorney    Work Product John Birch     3/28/2018 John Birch
         work product regarding 2017
         California North Bay Wildfires,
         taken by John Birch at the
         direction of counsel within the
         Nuns fire perimeter on
         03/28/2018, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                72                                            January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 74 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
                 advice/work product)
 217     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 218     Photograph reflecting attorney    Work Product Jadwindar      3/16/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 219     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                   73                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 75 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
                 advice/work product)
 220     Photograph reflecting attorney    Work Product Jadwindar      3/16/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 221     Photograph reflecting attorney    Work Product Jadwindar      3/16/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/16/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 222     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                   74                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 76 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
                 advice/work product)
 223     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 224     Photograph reflecting attorney    Work Product Jadwindar      3/16/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/16/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 225     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                   75                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 77 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
                 advice/work product)
 226     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 227     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 228     Photograph reflecting attorney    Work Product Jadwindar      3/16/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/16/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                   76                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 78 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
                 advice/work product)
 229     Photograph reflecting attorney    Work Product Jadwindar      3/16/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/16/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 230     Photograph reflecting attorney    Work Product Jadwindar      3/16/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/16/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 231     Photograph reflecting attorney    Work Product Jadwindar      3/16/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/16/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                   77                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 79 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
                 advice/work product)
 232     Photograph reflecting attorney    Work Product Jadwindar      3/16/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/16/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 233     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 234     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                   78                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 80 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
                 advice/work product)
 235     Photograph reflecting attorney    Work Product Jadwindar      3/16/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/16/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 236     Audiovisual recordings and vocal Work Product Jadwindar       3/15/2018 Jadwindar Singh
         notes reflecting attorney work                Singh
         product regarding 2017 California
         North Bay Wildfires, taken by
         Jadwindar Singh at the direction
         of counsel within the Tubbs fire
         perimeter on 03/15/2018 and
         prepared in anticipation of
         litigation (PGE Law)



 237     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                   79                                        January 10, 2019
                                                        Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 81 of 84
                                                                     PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                        Privilege                                                                                       Blind
                 (Attorney involved in                   Custodian         Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                       Basis                                                                                        Copyee(s)
                 advice/work product)
 238     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 239     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 240     Photograph reflecting attorney    Work Product Jadwindar      3/15/2018 Jadwindar Singh
         work product regarding 2017                    Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/15/2018, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                   80                                        January 10, 2019
                                                          Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 82 of 84
                                                                       PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                         Privilege                                                                                        Blind
                 (Attorney involved in                    Custodian          Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                        Basis                                                                                         Copyee(s)
                 advice/work product)
 241     Photograph reflecting attorney     Work Product Jadwindar       3/16/2018 Jadwindar Singh
         work product regarding 2017                     Singh
         California North Bay Wildfires,
         taken by Jadwindar Singh at the
         direction of counsel within the
         Redwood Valley Complex fire
         perimeter on 03/16/2018, and
         prepared in anticipation of
         litigation (PGE Law)



 242     Drone photographs and videos,      Work Product InspecTools    10/25/2017
         reflecting attorney work product                                      and
         regarding the 2017 California                                  10/27/2017
         North Bay Wildfires, taken by
         third-party contractor,
         InspecTools, at the direction of
         counsel within the Atlas fire
         perimeter on 10/25/2017 and
         10/27/2017, and prepared in
         anticipation of litigation (PGE
         Law)
 243     Drone photographs and videos,      Work Product InspecTools    10/31/2017
         reflecting attorney work product                                      and
         regarding the 2017 California                                  11/14/2017
         North Bay Wildfires, taken by
         third-party contractor,
         InspecTools, at the direction of
         counsel within the Nuns fire
         perimeter on 10/31/2017 and
         11/14/2017, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                     81                                        January 10, 2019
                                                          Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 83 of 84
                                                                       PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                         Privilege                                                                                        Blind
                 (Attorney involved in                    Custodian          Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                        Basis                                                                                         Copyee(s)
                 advice/work product)
 244     Drone photographs and videos,      Work Product InspecTools    10/26/2017
         reflecting attorney work product
         regarding the 2017 California
         North Bay Wildfires, taken by
         third-party contractor,
         InspecTools, at the direction of
         counsel within the Pocket fire
         perimeter on 10/26/2017, and
         prepared in anticipation of
         litigation (PGE Law)

 245     Drone photographs, reflecting   Work Product InspecTools       10/30/2017
         attorney work product regarding
         the 2017 California North Bay
         Wildfires, taken by third-party
         contractor, InspecTools, at the
         direction of counsel within the
         Redwood Complex fire perimeter
         on 10/30/2017, and prepared in
         anticipation of litigation (PGE
         Law)

 246     Drone photographs, reflecting      Work Product InspecTools    10/30/2017
         attorney work product regarding
         the 2017 California North Bay
         Wildfires, taken by third-party
         contractor, InspecTools, at the
         direction of counsel within the
         Sulphur fire perimeter on
         10/30/2017, and prepared in
         anticipation of litigation (PGE
         Law)




                                                                                                  82                                           January 10, 2019
                                                          Case 3:14-cr-00175-WHA Document 962-56 Filed 01/10/19 Page 84 of 84
                                                                       PRIVILEGE LOG OF PACIFIC GAS AND ELECTRIC COMPANY


                 Privilege Description
 Log                                         Privilege                                                                                        Blind
                 (Attorney involved in                    Custodian          Date    Author / Sender       Addressee(s)         Copyee(s)
Number                                        Basis                                                                                         Copyee(s)
                 advice/work product)
 247     Drone photographs and videos,      Work Product InspecTools    10/26/2017
         reflecting attorney work product
         regarding the 2017 California
         North Bay Wildfires, taken by
         third-party contractor,
         InspecTools, at the direction of
         counsel within the Tubbs fire
         perimeter on 10/26/2017, and
         prepared in anticipation of
         litigation (PGE Law)




                                                                                                  83                                           January 10, 2019
